UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ALI MOHAMMADI,                                  :
                                                :
                        Plaintiff,              :       Civil Action No.:       08-1441 (RMU)
                                                :
                        v.                      :       Document No.:           12
                                                :
JONATHAN SCHARFEN et al.,                       :
                                                :
                        Defendants.             :

                                     MEMORANDUM OPINION

    GRANTING THE DEFENDANTS’ CONSENT MOTION TO TRANSFER AND DENYING WITHOUT
                   PREJUDICE THE DEFENDANTS’ MOTION TO DISMISS

                                       I. INTRODUCTION

        This case comes before the court on the defendants’ consent motion to transfer and

motion to dismiss which the plaintiff opposes. The plaintiff, Ali Mohammadi, brings suit against

the defendants, Michael Aytes, Acting Director, U.S. Citizenship and Immigration Services

(“USCIS”); Janet Napolitano, Secretary, U.S. Department of Homeland Security (“DHS”); and

Robert Mueller, Director, Federal Bureau of Investigation (“FBI”), 1 seeking to compel USCIS to

adjudicate the plaintiff’s N-400 application for naturalization. The defendants move to transfer

the case to the United States District Court for the District of Maryland (“District of Maryland”

or “transferee district”), or in the alternative, to dismiss the case for lack of jurisdiction. The

plaintiff consents to the defendants’ motion to transfer. Because the plaintiff could have brought

this suit in the District of Maryland, and considerations of convenience and the interest of justice




1
        Pursuant to Federal Rule of Civil Procedure 25(d), Michael Aytes, the Acting Deputy Director of
        the U.S. Department of Homeland Security, and Janet Napolitano, the Secretary of the U.S.
        Department of Homeland Security, are “automatically substituted” as defendants for their
        predecessors, Jonathan Scharfen and Michael Chertoff, respectively.
weigh in favor of transferring the action to that district, the court grants the defendants’ motion

to transfer the case to the District of Maryland. 2



                                         II. BACKGROUND

                                          A. Factual History

        The plaintiff has been a lawful permanent resident of the United States since November

17, 1983. Compl. ¶ 10 & Ex. 1. On July 20, 2006, he applied for naturalization with USCIS.

Compl. ¶ 10 & Ex. 2. He received a receipt notice from USCIS on July 27, 2006, informing him

that he would be “notified of the date and place of [his] interview when [he was] scheduled by

the local USCIS office” and that he could “expect to be notified within 180 days of this notice.”

Id. In accordance with this notice, the plaintiff maintains that he should have been scheduled for

an interview by January 27, 2007. Id. ¶ 10.

        On July 28, 2006, USCIS sent a Fingerprinting Notification to the plaintiff instructing

him to appear at the USCIS Application Center in Wheaton, Maryland on August 16, 2006.

Compl. ¶ 11 & Ex. 3. The plaintiff complied with this request. Id. Frustrated with the delay in

the adjudication of his application for naturalization, the plaintiff enlisted the assistance of

Congressman Chris Van Hollen. Compl. ¶ 12. After inquiring into the status of the plaintiff’s

pending naturalization application, Congressman Van Hollen informed the plaintiff on August 7,

2007 that USCIS had notified him that the plaintiff’s application for naturalization was pending

the completion of background checks. Id. & Ex. 4.



2
        In light of the transfer, the court does not address the defendants’ motion to dismiss. See
        Abusadeh v. Chertoff, 2007 WL 2111036, at *1 (D.D.C. July 23, 2007) (declining to address the
        defendant’s motion to dismiss “[i]n light of the transfer of venue”); Reiffin v. Microsoft Corp.,
        104 F. Supp. 2d 48, 58 (D.D.C. 2000) (granting the defendant’s motion to transfer venue and
        denying all other pending motions as moot).


                                                      2
                                       B. Procedural History

       On August 19, 2008, the plaintiff filed a complaint with this court. See Compl. The

plaintiff seeks declaratory and injunctive relief to compel the defendants to “immediately and

forthwith take all appropriate actions to adjudicate” his naturalization application. Id. ¶ 1. When

the plaintiff filed his complaint, he had not yet been scheduled for an interview regarding his

naturalization application, id.; however, the defendants indicate in their motion to transfer, filed

on March 13, 2009, that USCIS notified the plaintiff on January 29, 2009 that he would be

interviewed on February 17, 2009, Defs.’ Mot. at 3 & Ex. 2. The plaintiff alleges that the

defendants have “improperly withheld action and adjudication for over two years.” Compl. ¶ 1.

The court now addresses the defendants’ consent motion to transfer.



                                         III. ANALYSIS

                 A. Legal Standard for Venue under 28 U.S.C. § 1391(e) and
                          Transfer Pursuant to 28 U.S.C. § 1404(a)

       When federal jurisdiction is not premised solely on diversity and a defendant is an

officer, employee, or agency of the United States, 28 U.S.C. § 1391(e) controls venue,

establishing that venue is proper in

       any judicial district in which (1) a defendant in the action resides, (2) a substantial
       part of the events or omissions giving rise to the claim occurred, or a substantial
       part of property that is the subject of the action is situated, or (3) the plaintiff
       resides if no real property is involved in the action.

28 U.S.C. § 1391(e).

       If, upon objection of a party, the court concludes that venue is improper, it may transfer

the case pursuant to 28 U.S.C. § 1406. In an action where venue is proper, 28 U.S.C. § 1404(a)

nonetheless authorizes a court to transfer a civil action to any other district where it could have




                                                  3
been brought “for the convenience of parties and witnesses, in the interest of justice[.]” 28

U.S.C. § 1404(a). Section 1404(a) vests “discretion in the district court to adjudicate motions to

transfer according to an ‘individualized, case-by-case consideration of convenience and

fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v.

Barrack, 376 U.S. 612, 622 (1964)). Under this statute, the moving party bears the burden of

establishing that transfer is proper. Trout Unlimited v. Dep’t of Agric., 944 F. Supp. 13, 16

(D.D.C. 1996).

       Accordingly, the defendant must make two showings to justify transfer. First, the

defendant must establish that the plaintiff originally could have brought the action in the

proposed transferee district. Van Dusen, 376 U.S. at 622. Second, the defendant must

demonstrate that considerations of convenience and the interest of justice weigh in favor of

transfer to that district. Trout Unlimited, 944 F. Supp. at 16. As to the second showing, the

statute calls on the court to weigh a number of case-specific private and public-interest factors.

Stewart Org., 487 U.S. at 29. The private-interest considerations include: (1) the plaintiff’s

choice of forum, unless the balance of convenience is strongly in favor of the defendants; (2) the

defendant’s choice of forum; (3) whether the claim arose elsewhere; (4) the convenience of the

parties; (5) the convenience of the witnesses; and (6) the ease of access to sources of proof.

Trout Unlimited, 944 F. Supp. at 16 (citing Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d

Cir. 1995); Heller Fin., Inc. v. Riverdale Auto Parts, Inc., 713 F. Supp. 1125, 1129 (N.D. Ill.

1989); 15 FED. PRAC. & PROC. § 3848). The public-interest considerations include: (1) the

transferee’s familiarity with the governing laws; (2) the relative congestion of the calendars of

the potential transferee and transferor courts; and (3) the local interest in deciding local

controversies at home. Id.




                                                  4
             B. The Court Grants the Defendants’ Consent Motion to Transfer
                          the Action to the District of Maryland

        1. The Plaintiff Could Have Brought this Action in the District of Maryland

       The defendants argue and the plaintiff does not contest that the plaintiff could have

brought this case in the District of Maryland because venue in that jurisdiction is proper pursuant

to 28 U.S.C. § 1391. Defs.’ Mot. at 6. In an action brought against an employee of the United

States, venue is proper in any district where a “substantial part of the events or omissions giving

rise to the claim occurred.” 28 U.S.C. § 1391(e)(2). The plaintiff’s naturalization application

was transferred on September 15, 2008 from the Vermont Service Center, which conducts

“initial processing of immigration and naturalization applications,” to the District 6 Baltimore

Office and is “currently pending” before that office. Defs.’ Mot., Ex. 1 (“Donohue Decl.”) ¶ 4-5.

Additionally, on August 16, 2006, the plaintiff, in compliance with a Fingerprint Notification,

reported to an Application Support Center in Wheaton, Maryland, to have his fingerprints

scanned. Compl. ¶ 11 & Ex. 3. The plaintiff also attended an interview at the District 6

Baltimore office regarding his pending application on February 17, 2009. Donohue Decl. ¶ 6.

Accordingly, because the majority of the events or omissions giving rise to the [plaintiff’s] claim

occurred in Maryland, the plaintiff could have brought suit in the District of Maryland and venue

is proper there. See Aftab v. Gonzalez, 2009 WL 368660, at *3 (D.D.C. Feb. 17, 2009) (holding

that the action could have been brought in the Northern District of Texas because the USCIS

Texas Service Center oversaw the plaintiff’s application adjustment and “took actions in

processing [the plaintiff’s] application by gathering evidence and fingerprints” from the

plaintiff); Al-Ahmed v. Chertoff, 564 F. Supp. 2d 16, 18 (D.D.C. 2008) (determining that because

the “plaintiff was scheduled by [the Fairfax, Virginia USCIS office] for a fingerprint




                                                 5
appointment and interviewed there in connection with his adjustment of status application,” the

plaintiff could have brought suit in the Eastern District of Virginia).

               2. The Balance of Private and Public Interests Favors Transfer

                                    a. Private-Interest Factors

       The private interest factors that the court considers include “each party’s choice of forum,

where the claim arose, the convenience of the parties, the convenience of the witnesses,

particularly if important witnesses may actually be unavailable to give live testimony in one of

the trial districts, and the availability and ease of access to sources of proof.” Robinson v. Eli

Lilly & Co., 535 F. Supp. 2d 49, 51 (D.D.C. 2008). Because the plaintiff consents to transfer of

the case, Defs.’ Mot. at 2, 3, and the events giving rise to the claim have occurred in Maryland,

see Compl. & Ex. 3, Defs.’ Mot. at 3, the court “presumes that the convenience of the parties

favors transfer,” Johnson v. Lumenos, 471 F. Supp. 2d 74, 77 (D.D.C. 2007) (considering, as a

result of the plaintiff’s consent to transfer, only the private-interest factors of “convenience of the

witnesses and the ease of access to proof”).

       The convenience of the witnesses “is considered only to the extent that the witnesses may

actually be unavailable for trial in one of the fora.” Mahoney v. Eli Lilly & Co., 545 F. Supp. 2d

123, 127 (D.D.C. 2008) (citing Brannen v. Nat’l R.R. Passenger Corp., 403 F. Supp. 2d 89, 94

(D.D.C. 2005)). And there is no indication here that transfer of the case to the District of

Maryland would pose any threat to the potential availability of witnesses. See id. (citing FC Inv.

Group LC v. Lichtenstein, 441 F. Supp. 2d 3, 14 (D.D.C. 2006)) (noting that “[w]ithout evidence

to the contrary, courts assume that witnesses will voluntarily appear”). Additionally, the parties

should have no trouble with respect to access to proof because of the proximity of most of the

events giving rise to the plaintiff’s cause of action to the District of Maryland. See Johnson, 471




                                                  6
F. Supp. 2d at 78 (concluding that “the parties ought to have ready access to proof” because the

courthouse for the transferee district was “in the same city where the alleged events occurred”).

                                    b. Public-Interest Factors

       The court must also evaluate public considerations that are pertinent to the case. See

Greater Yellowstone Coalition v. Bosworth, 180 F. Supp. 2d 124, 129 (D.D.C. 2001). The

public-interest factors include the transferee district’s familiarity with the governing laws, the

relative congestion of the calendars of the transferee and transferor courts, and the local interest

in deciding local controversies at home. Trout Unlimited, 944 F. Supp. at 16. With respect to

the first factor, because the plaintiff’s claims are based on federal law, the court recognizes “the

principle that the transferee federal court is competent to decide federal issues correctly.” In re

Korean Air Lines Disaster of Sept. 1, 1983, 829 F.2d 1171, 1175 (D.C. Cir. 1987) (internal

citations omitted). Thus, the court has no reason to question the District of Maryland’s ability to

adjudicate the plaintiff’s claims. See Johnson, 471 F. Supp. 2d at 78 (noting that “[t]he

transferee district is, no doubt, familiar with federal law and competent to interpret it”).

Similarly, regarding the second factor, the court has “no reason to believe” that the court

calendars in the District of Maryland are “more or less congested” than those in this court.

Sierra Club v. Flowers, 276 F. Supp. 2d 62, 70 n.6 (D.D.C. 2003); see also Johnson, 471 F.

Supp. 2d at 78 (observing that “[t]he court has no reason to suspect that the Eastern District’s

docket could not accommodate this case”).

       Finally, with respect to the third factor, the court acknowledges the “local interest in

having localized controversies decided at home.” Sierra Club, 276 F. Supp. 2d at 70 (quoting

Adams v. Bell, 711 F.2d 161, 167 (D.C. Cir. 1983)). In determining whether a controversy is

local in nature, courts have considered a myriad of factors, including where the decision-making




                                                  7
processes occur, whether a transfer would result in delay in resolving the case and where the

parties are located. See id. (internal citations omitted). In this case, the defendants maintain that

the District of Maryland “has a local interest in resolving this local controversy at home.” Defs.’

Mot. at 9. Indeed, the plaintiff resides in Maryland and has conducted both his fingerprinting

and his application interview at USCIS offices located in Maryland. See Compl. ¶¶ 6, 11 & Ex.

3; Defs.’ Mot. at 3 & Ex. 2. Additionally, the plaintiff’s application for naturalization is

currently pending before the Baltimore USCIS office and officials there are responsible for

adjudicating his application, Donohue Decl. ¶ 3-4, and there is no evidence that a transfer to the

District of Maryland will delay adjudication of the instant claims. Accordingly, the court holds

that the District of Maryland has a strong local interest in having this matter resolved there.

Trout Unlimited, 944 F. Supp. at 19 (transferring venue because “[a] clear majority of the

operative events took place in Colorado,” and consequently Colorado, instead of the District of

Columbia, had “a substantial interest in the resolution of the claims”).



                                       IV. CONCLUSION

       For the foregoing reasons, the court grants the defendants’ consent motion to transfer this

action to the District of Maryland. An Order consistent with this Memorandum Opinion is

separately and contemporaneously issued this 7th day of April, 2009.




                                                                       RICARDO M. URBINA
                                                                      United States District Judge




                                                  8